Citation Nr: 0115871	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel




INTRODUCTION

The veteran had active service from September 1971 to August 
1974.

This appeal arises from the September 1997 rating decision 
from the Montgomery, Alabama Regional Office (RO) that denied 
the veteran's claim for service connection for hypertension.  

This case was remanded in April 1999 for further development.  
The case was thereafter returned to the Board.

Received on February 12, 2001, was a request from the veteran 
for a hearing at the RO before a member of the Board.  The 
veteran canceled this request in writing received on February 
22, 2001.  The Board will now proceed based on the evidence 
of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  Hypertension was first shown years after service.  It is 
not at least as likely as not that hypertension is related to 
the veteran's service.  Hypertension is not shown to be 
related to any in-service occurrence or event.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 1991 and Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Included in the claims file in mid 1981, the date of the 
first recorded claim of any sort, were the veteran's service 
medical records which consist of an August 1981 Army 
enlistment examination report.  On the report, no history of 
high or low blood pressure was noted.  On examination, the 
veteran's heart was clinically evaluated as normal.  The 
blood pressure was 110/78.

In June 1981, the veteran filed a claim for a non-service 
connected pension for back and knee disabilities.

On a VA examination in August 1981, no complaints referable 
to hypertension were reported.  The veteran's blood pressure 
was 135/85 in both arms.

In March 1997, the veteran filed a claim for service 
connection for hypertension.  He reported that the disability 
began in 1972 when he was serving in Germany.  

Included in the claims file were VA treatment records from 
February 1990 to March 1997 that include that in February 
1990, the veteran's blood pressure was 130/80.  In February 
1991, the veteran's blood pressure was 140/95.  In March 
1991, it was 143/89.  In July 1993, it was 135/92.  In May 
1993, it was 136/92.  In May 1995, it was noted that the 
veteran had a history of hypertension for five years.  The 
impression included hypertension.  Additionally, records from 
January 1996, March 1996, May 1996, June 1996, and September 
1996 show treatment for hypertension.  In October 1996, it 
was noted that the veteran's past medical history included 
hypertension for four years.  Finally, records from November 
1996, January 1997, and March 1997 show treatment for 
hypertension.

In a notation from the National Personnel Records Center from 
June 1997, it was indicated that all available service 
medical records for the veteran had been furnished in July 
1981.  

Received were treatment records from the University of 
Alabama at Birmingham Medical Center/University of Alabama 
Hospitals that show that in September 1983, the veteran was 
hospitalized pursuant to a motorcycle accident.  His past 
medical history included that the veteran claimed to have had 
hypertension in the past.  He was treated with medications 
but was currently off the medication.  A hospital report from 
November 1987 includes that the veteran's past medical 
history included hypertension times one month that was 
borderline, with no current medical treatment.  A hospital 
report from June 1993 includes that the veteran's primary 
diagnoses included hypertension.

On the September 1998 substantive appeal, the veteran 
reported that his current hypertension had its onset while 
the veteran was in service during the summer of 1972.  He was 
treated in "Kerkgoing", Germany for one month for 
hypertension.

In April 1999, this case was remanded for further 
development, specifically to attempt to obtain additional 
service medical records, including any from a medical center 
in Kirch Goens, Germany (identified as Kerkgoing, Germany), 
if available.  

In an April 2000 notation from the National Personnel Records 
Center (NPRC) it was reported that medical records were 
mailed to the RO in June 1981.  Other medical records were 
not a matter of record at that facility.  

Received in September 2000 were additional treatment records 
from the University of Alabama at Birmingham Medical 
Center/University of Alabama Hospitals that include a 
treatment record from the veteran's June 1983 hospitalization 
due to motorcycle accident where the blood pressure reading 
was 170/100.  A record from October 1989 shows that the 
veteran was seen to rule out MI or PTE.  In part, it was 
indicated that the veteran had mild hypertension.  

Additional VA treatment records from July 1986 to September 
2000 were included in the claims file and show that in July 
1986, the veteran's blood pressure was 156/94.  In August 
1986, the blood pressure was 146/92.  In June 1987, it was 
146/94.  In October 1987, the veteran's blood pressure was 
155/100.  It was noted that the veteran had mild hypertension 
on three repeat visits.  The diagnoses included hypertension.  
In December 1987, the veteran's blood pressure was 132/80.  
The diagnoses included hypertension.  In February 1988, the 
veteran's blood pressure was 138/94.  The veteran's past 
medical history included borderline hypertension, with no 
medication.  In January 1989, the diagnoses included 
hypertension, secondary to pain.  It was indicated that the 
veteran had no history of hypertension in the past.  In 
August 1989, the veteran was hospitalized for chest pain, 
peptic ulcer disease, and tobacco abuse.  His blood pressure 
was 140/80.

In December 1998, it was noted that the veteran had 
hypertension.  In May 1999, the veteran's medical history 
included hypertension.  The assessments included 
hypertension.  Both in August 1999 and September 1999, it was 
noted that the veteran had a history of hypertension.  In 
February 2000, the veteran was treated for hypertension.  In 
March 2000, it was noted that the veteran's past medical 
history included hypertension.  In April 2000, the veteran's 
medical problems included hypertension.  In May 2000, the 
veteran was treated for hypertension.  

Received in February 2001 was a January 2001 statement from 
the veteran's former spouse wherein she reported that prior 
to her marriage to the veteran, he wrote that he had been 
diagnosed with hypertension.  After their marriage and her 
return to Germany with the veteran, he was on medication for 
hypertension.  After he returned to the States, he informed 
her that he had been taken off the medication because the 
doctors stated that he no longer needed it.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000).  Where a veteran served 90 days or 
more during a war period or after December 31, 1946 and 
cardiovascular disease, including hypertension, becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this case, there has been notice as to information needed, 
treatment records have been obtained, and there has been a 
rating decision and supplemental statements of the case sent 
to the appellant.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  Available service medical records 
have been received, with an indication that there are no 
other records available.  

Further, in this regard, while it appears that the veteran 
had treatment from a private provider, as noted in January 
1996 and May 1999 VA treatment records, there is no showing 
that those records would have different information than that 
included in the VA records.  Therefore, no useful purpose 
would be gained in remanding this case for these treatment 
records.  There is no competent evidence on file showing that 
the veteran was diagnosed with chronic hypertension in 
service or within one year of service and there is nothing to 
suggest that such evidence would be located in these records.  

In this case, the veteran currently has hypertension; 
however, there is no showing of chronic hypertension until 
the 1980s.  There is no competent evidence demonstrating that 
hypertension was incurred in service or within one year of 
the veteran's discharge from service.  In this regard it is 
noted that there are no service medical records other than 
the service entrance examination available and searches by 
the NPRC have failed to locate additional records.  The 
veteran has contended treatment for one month in service in 
1972 for hypertension.  There is no indication that he was 
hospitalized in service for hypertension, therefore it is 
unlikely that any treatment records would be available from 
the location where the veteran reports he was treated in 
service.  The former spouse of the veteran reported that the 
veteran was on medication for hypertension, presumably while 
he was in the service.  Therefore, even assuming that there 
were elevated blood pressure readings in service, there is no 
showing of treatment at separation or immediately thereafter, 
and in fact, at the August 1981 VA examination, when the 
veteran was filing a claim for non service connected pension 
for disabilities, there was no report regarding hypertension, 
and no clinical findings of chronic hypertension.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hypertension.  Records subsequent to 1981 showing 
hypertension contain a history of onset in the 1980's.  There 
are no competent findings or opinions that the hypertension 
noted in the 1980's was in any way related to service.  Thus, 
as noted the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for hypertension is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

